Docket No. 102413.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          WILLIE HAMPTON, Appellee.

                    Opinion filed April 19, 2007.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Following a bench trial, defendant Willie Hampton was convicted
of several offenses. The appellate court vacated defendant’s
convictions based on a confrontation clause violation and remanded
the matter to the circuit court for a hearing on forfeiture by
wrongdoing. The appellate court also addressed several sentencing
issues raised by defendant, including two separate challenges under
the proportionate penalties clause of the Illinois Constitution (Ill.
Const. 1970, art. I, §11). The appellate court held one of the
applicable sentencing provisions unconstitutional under the
proportionate penalties clause. 363 Ill. App. 3d 293. This appeal as of
right followed. 210 Ill. 2d R. 317.
    The State’s sole contention on appeal is that the appellate court
erred in finding the sentencing provision unconstitutional under the
proportionate penalties clause. We conclude that the appellate court
unnecessarily reached this constitutional issue after vacating
defendant’s convictions and remanding to the circuit court for further
proceedings. Thus, we dismiss this appeal and vacate the portion of
the appellate court’s judgment addressing issues other than the
confrontation clause claim and the possible forfeiture of that claim by
wrongdoing.

                         I. BACKGROUND
    Defendant was convicted of eight counts of aggravated criminal
sexual assault (720 ILCS 5/12–14(a)(4), (a)(8) (West 2002)) and two
counts of home invasion with a firearm (720 ILCS 5/12–11(a)(3)
(West 2002)). The trial court sentenced him to consecutive terms of
21 years’ imprisonment on four of the aggravated criminal sexual
assault convictions, for a total of 84 years. Defendant was sentenced
to six years’ imprisonment on each of the four remaining aggravated
criminal sexual assault convictions, to run concurrently with the other
sentences. He was also sentenced to 21-year terms on each of the
home invasion offenses, to be served concurrently with the other
sentences.
    On appeal, defendant contended that: (1) the admission of his
codefendant’s written statement at trial violated his sixth amendment
right to confront the witnesses against him (U.S. Const., amend. VI);
(2) the 21-year sentences for aggravated criminal sexual assault
violated the prohibition against double enhancement; (3) the
sentences for aggravated criminal sexual assault violated the
proportionate penalties clause; (4) his convictions and sentences on
four counts of aggravated criminal sexual assault and one count of
home invasion must be vacated based on the one-act, one-crime
principle; and (5) his sentence on the remaining home invasion
conviction violated the proportionate penalties clause. 363 Ill. App.
3d at 294-95.
    The appellate court first addressed defendant’s claim that his
constitutional right to confront the witnesses against him was
violated. Defendant based his argument on the Supreme Court’s


                                 -2-
decision in Crawford v. Washington, 541 U.S. 36, 158 L. Ed. 2d 177,
124 S. Ct. 1354 (2004). 363 Ill. App. 3d at 299. The State conceded
that admission of the codefendant’s statement violated the
confrontation clause under Crawford, but argued that defendant
forfeited his right to confrontation because he wrongfully procured
the witness’ silence. 363 Ill. App. 3d at 299-300.
    The appellate court noted that there were significant disputed
questions of fact on the forfeiture issue. 363 Ill. App. 3d at 301. The
appellate court refused to resolve those conflicts in the evidence and,
instead, remanded to the trial court for an evidentiary hearing on
forfeiture by wrongdoing. 363 Ill. App. 3d at 301. The court
concluded that defendant was entitled to a new trial if he did not
forfeit his right to confrontation. 363 Ill. App. 3d at 301. Thus,
defendant’s convictions were vacated, and the matter was remanded
for a hearing on forfeiture by wrongdoing. 363 Ill. App. 3d at 312.
    The appellate court then asserted that it was required to address
the remaining claims raised by defendant “in case the trial court finds
on remand that defendant forfeited his right to bring a confrontation
clause challenge.” 363 Ill. App. 3d at 302. In addressing the
remaining contentions, the court held that defendant’s sentences did
not violate the prohibition against double enhancement. 363 Ill. App.
3d at 302-05. The appellate court found, however, that under the
identical elements test of proportionate penalties review the
punishment for aggravated criminal sexual assault while armed with
a firearm was disproportionate to the penalty for armed violence
predicated on criminal sexual assault. 363 Ill. App. 3d at 305-10. The
appellate court noted that section 12–14(d)(1) of the Criminal Code
of 1961 (Code) (720 ILCS 5/12–14(d)(1) (West 2002)) contains a 15-
year mandatory sentencing enhancement for aggravated criminal
sexual assault while armed with a firearm. 363 Ill. App. 3d at 309.
The court held that the 15-year sentencing enhancement, enacted in
Public Act 91–404 (Pub. Act 91–404, eff. January 1, 2000), was
unenforceable under the proportionate penalties clause because it
resulted in a harsher punishment for aggravated criminal sexual
assault than the identical offense of armed violence based on criminal
sexual assault. 363 Ill. App. 3d at 309-10. The appellate court
directed the trial court to sentence defendant in accordance with
section 12–14(d)(1) as it existed prior to the amendment by Public

                                 -3-
Act 91–404 if it found that he was not entitled to a new trial based on
the Crawford violation. 363 Ill. App. 3d at 310.
    The appellate court also vacated one of the home invasion
convictions and four of the aggravated criminal sexual assault
convictions based on the one-act, one-crime principle. 363 Ill. App.
3d at 310. Finally, the court held that defendant’s 21-year sentence on
the remaining home invasion conviction did not violate the
proportionate penalties clause. 363 Ill. App. 3d at 310-12.
    The State appealed as of right because the appellate court declared
the statute unconstitutional. 210 Ill. 2d R. 317.

                            II. ANALYSIS
    On appeal to this court, the State’s sole argument is that the
appellate court erred in finding the 15-year firearm sentencing
enhancement enacted in Public Act 91–404 unconstitutional under the
proportionate penalties clause of the Illinois Constitution. The parties
do not raise any challenge to the appellate court’s decision vacating
defendant’s convictions based on the Crawford violation and
remanding the matter to the trial court for a hearing on forfeiture by
wrongdoing.
    Shortly after the appellate court’s opinion was entered in this
case, this court reaffirmed our long-standing rule that “cases should
be decided on nonconstitutional grounds whenever possible, reaching
constitutional issues only as a last resort.” In re E.H., 224 Ill. 2d 172,
178 (2006). We reminded courts that they must avoid reaching
constitutional issues when a case can be decided on other,
nonconstitutional grounds. In re E.H., 224 Ill. 2d at 178.
Constitutional issues should be addressed only if necessary to decide
a case. People v. Waid, 221 Ill. 2d 464, 473 (2006), quoting People
ex rel. Sklodowski v. State of Illinois, 162 Ill. 2d 117, 131 (1994). As
noted in E.H., this court has gone so far as to add a requirement to our
rules that courts include a written statement that the decision cannot
rest upon an alternate, nonconstitutional basis before deciding a case
on constitutional grounds. In re E.H., 224 Ill. 2d at 178, citing 210 Ill.
2d R. 18(c)(4) (effective September 1, 2006).
    Here, after vacating defendant’s convictions, the appellate court
went on to address several issues that may arise if defendant were

                                   -4-
again convicted of the offenses on remand. One of those issues was
the proportionate penalties challenge to the 15-year firearm
sentencing enhancement contained in section 12–14(d)(1) of the
Code. Defendant was, however, no longer subject to the sentences
after the appellate court vacated his convictions. We cannot assume
that defendant will be convicted again on remand. If defendant is not
convicted of the offenses, he will never be subject to sentencing under
the 15-year firearm penalty enhancement enacted in Public Act
91–404. Thus, it was unnecessary for the appellate court to address
this constitutional issue and declare Public Act 91–404
unconstitutional. The appellate court should have declined to address
this constitutional issue after vacating defendant’s convictions and
remanding for a hearing on forfeiture by wrongdoing.
    We note that the State asserted in oral argument that the appellate
court correctly reached the proportionate penalties issue because it
was more efficient to address it in this appeal. The interest in
efficiency or judicial economy, however, does not justify reaching a
constitutional issue unnecessarily. Hearne v. Illinois State Board of
Education, 185 Ill. 2d 443, 456 (1999). Unnecessarily addressing a
constitutional issue is improper because it may result in
compromising the stability of the legal system in the event that the
statute is declared unconstitutional when the particular case does not
require that action. See In re E.H., 224 Ill. 2d at 179, quoting People
v. Lee, 214 Ill. 2d 476, 482 (2005). The interest in the stability of the
legal system outweighs the potential benefit of increased efficiency
that may be gained by addressing a constitutional issue before it is
necessary to reach it.
    We find that the appellate court prematurely considered the
constitutionality of the 15-year firearm penalty enhancement under
the proportionate penalties clause. We, therefore, vacate the portion
of the appellate court judgment addressing that constitutional issue.
    We also vacate the remaining portions of the appellate court
judgment addressing issues other than the Crawford violation and
forfeiture by wrongdoing. One of those additional issues raised a
constitutional proportionate penalties claim and was, therefore, not
appropriately considered. While the other arguments on double
enhancement and the one-act, one-crime principle may not raise
constitutional questions, they were addressed prematurely given the

                                  -5-
judgment vacating the underlying convictions based on the
confrontation clause violation. Those arguments will not be at issue
if defendant is not convicted of the offenses on remand. Thus, the
appellate court’s discussion of those issues is advisory. Advisory
opinions are to be avoided. Oliveira v. Amoco Oil Co., 201 Ill. 2d
134, 157 (2002).
    The cause is remanded to the circuit court to conduct the
evidentiary hearing on forfeiture by wrongdoing. On remand, we refer
the trial court to our recent decision in People v. Stechly, No. 97544
(April 19, 2007), for direction on conducting that hearing.

                        III. CONCLUSION
    For the foregoing reasons, we vacate the portion of the appellate
court judgment addressing issues other than the confrontation clause
violation and the potential forfeiture of that claim by wrongdoing.
The cause is remanded to the circuit court for an evidentiary hearing
on forfeiture by wrongdoing.

                                             Vacated and remanded.




                                 -6-